Title: To George Washington from Brigadier General John Sullivan, 2 July 1776
From: Sullivan, John
To: Washington, George



My Dear General
Crown Point [N.Y.] July the 2d 1776

I have from time to time Endeavoured to give your Excellencey the Earliest Intelligence of our movements in this Quarter but the Distance is So great that we are under necessity of making many without having your Excellencys advice; in my Last I mentioned that I Should remain with the Army at Isle au Noix till your Excellen[c]ey’s pleasure Could be known. This I Supposed would Serve to Cover & protect the Inhabitants Settled by the Lake till they could Remove with their Effects—& at the Same time give us an opportunity of Receiving your Excellenceys Direction where to make a Stand—but unfortunately Sickness of almost Every kind Siezed both officers & men to Such a Degree that I was forced to Leave that unhealthy place & retire to This where I hope the army will soon Recruit. we have I think Secured Every thing Even to an ax Except three Cannon at Chamblee & those not very good we have taken one out of the Lake a fine twelve pounder which in part makes up our Loss I am now fortifying this place & will Endeavour to have it as Strong as possible & fix as many Galleys to Command the Lake as I can—I have Sent for Some person Acquainted with those Constructed at Philadelphia that we may have Some of that Built if it is agreeable to your Excellencey; I have wrote General Schuyler for his advice—which hope Soon to Receive—in the Interim I Shall be procuring as much timber & boards as possible—I hear that a number of Militia are ordered here. I dont think them necessary at present but Should they be Sent I wish it might be Such as have had the Small pox as there is no avoiding it in our Camp—as the Air is pure at this place & the Army can have fresh provisions & good water I hope they will Soon Recruit—if they Should Sure I am that we Shall have

Enough to fortify & hold this place & at the Same time Command the Lake; a Lieut. which I sent to Reconnoitre at St Johns & Chamblee has Returned and Says that he Counted about a hundred & fifty tents at St Johns twenty five at St Rays & fifteen at Chamblee That the Regulars are very Busy in fortifying at St Johns he Saw no Boats Except a Canoe & one Batteau at Chamblee he Dispatched two of his men from St Johns to give me Intelligence who have not Since been heard of I fear the Indians have Entrapp’d them.
In my Rout I have given Every assistance in my power to remove the frontier Inhabitants with their Effects & have ordered Colo. Winde with a hundred & fifty men to take post at onion River to guard there till I could have yr Excellenceys & General Schuylers opinions I have Sent Congress a written application from these Inhabitants for assistance Doubtless they will make Some order upon it which I hope will be that Colo. Warner of the Green Mountains Shall raise men for that purpose as I think those men much better calculated to Defend that part of the Country than any others—I Shall now be able to make your Excellencey a proper Return of men & Stores which Shall be immediately forwarded—In the interim I Remain with the highest Sentiments of Respect yr Excellencys most obedient Servant

Jno. Sullivan


P.S. we are in great want of about Six or Eight field pieces which beg may be forwarded as Soon as may be[.] yr Excys most obedt Servt


Jno. Sullivan
